Citation Nr: 0000031	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for scar, 
post-operative pilonidal cyst, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of back 
injury, to include arthritis.

3.  Entitlement to service connection for a back condition, 
to include arthritis, as secondary to service-connected post-
operative pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from February 1964 
to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied a 
compensable rating for the appellant's service-connected 
post-operative pilonidal cyst and denied direct and secondary 
service connection for a back condition, including arthritis. 

After the appellant perfected his appeal, a January 1999 
rating decision assigned a 10 percent disability rating for 
the post-operative scar from the pilonidal cyst.  However, 
this was not a full grant of the benefit sought on appeal 
because higher disability ratings are available under other 
diagnostic codes pertinent to scars.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 


FINDINGS OF FACT

1.  The appellant's claim for an increased rating for the 
residuals of the pilonidal cyst is plausible, and sufficient 
evidence has been obtained for correct disposition of this 
claim.

2.  The appellant is currently receiving the maximum 
schedular disability rating for a tender, painful scar.  

3.  There is no objective evidence showing that the 
appellant's scar from the pilonidal cyst surgery is adherent, 
ulcerated, depressed, inflamed, or disfiguring, or that it in 
any way interferes with functioning of the tailbone.

4.  The appellant currently has recurrent lumbar strain and 
degenerative joint disease of the lumbar spine.  

5.  The appellant has submitted competent lay evidence of 
injuring his back during service. 

6.  There is no evidence of incurrence of degenerative 
changes of the lumbar spine during service or within the year 
after the appellant's separation from service.

7.  There is no medical evidence of a nexus, or link, between 
the claimed back condition(s) and any disease or injury 
during service.

8.  There is no medical evidence showing that any of the 
appellant's back disorders were caused or aggravated by his 
service-connected post-operative pilonidal cyst.

9.  The appellant's claims for direct and secondary service 
connection for a back condition, including arthritis, are not 
plausible.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased evaluation for the post-operative residuals of 
pilonidal cyst, and VA has satisfied its duty to assist him 
in development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for the appellant's service-connected post-operative 
residuals of pilonidal cyst are not met.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.71a, Diagnostic Code 7804 (1999).

3.  The appellant has not presented well-grounded claims for 
service connection for residuals of back injury, to include 
arthritis, and for service connection for a back condition, 
to include arthritis, as secondary to service-connected post-
operative pilonidal cyst, and there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In 1993, the appellant filed a claim for service connection 
for residuals of removal of a cyst during service.  His 
service medical records showed that he was hospitalized from 
May to June 1965 for treatment of an inflamed pilonidal cyst.  
He had a purulent, draining sinus in the anal fold over the 
region of the coccyges.  He underwent incision and drainage 
of the pilonidal cyst.  No further problems from the cyst 
were noted during his remaining service.  

The RO obtained the appellant's VA records for treatment 
between February 1991 and November 1993.  These records 
showed no treatment for a pilonidal cyst or the post-
operative scar.  

In December 1993, the appellant underwent several VA 
examinations.  He reported a history of excision of a 
pilonidal cyst in 1965 with no recurrence or any current 
symptomatology.  Diagnoses included status following excision 
of pilonidal cyst without recurrence or current 
symptomatology.

A March 1994 rating decision, inter alia, granted service 
connection for the scar resulting from the inservice 
treatment for a pilonidal cyst, with assignment of a zero 
percent disability rating. 

In April 1998, the appellant filed a claim for a compensable 
rating for the post-operative residuals of the pilonidal 
cyst.  He also filed claims for service connection for 
residuals of a back injury that he had incurred in a fall in 
February 1967 and for service connection for arthritis of the 
spine as secondary to the pilonidal cyst surgery. 

With respect to the appellant's claim for a back condition, 
his service medical records showed no complaints of or 
treatment for a back disorder.  The VA treatment records 
dated from 1991 to 1993 showed no diagnosis of a back 
disorder.  In September 1991, he complained of sharp low back 
pain.  Upon VA examination in December 1993, the appellant 
stated that he had a history of chronic low back pain for the 
prior 5-6 years.  There was no known history of trauma to the 
lumbosacral spine.  He indicated that his back pain was 
aggravated with excessive movement.  He denied any sciatica 
or radiculopathy.  His posture and gait were normal.  
Straight leg raising was slightly painful, but no other 
abnormal findings were noted.  He had normal range of motion 
of the lumbosacral spine without tenderness.  X-rays showed 
arthritic changes were present in the lumbosacral spine.  
Diagnoses included chronic lumbosacral strain.

The RO obtained the appellant's VA records for treatment 
between June 1991 and February 1998.  These records showed no 
treatment for a pilonidal cyst or the post-operative scar.  
In November 1995, he complained of back pain and indicated 
that he was taking pain medication.  In June 1997, he stated 
that he continued to have chronic low back pain.  

In June 1998, the appellant underwent a VA physical 
examination.  He stated that he had had low back pain for ten 
years, with a history of low back pain in 1965 while 
stationed in Guam.  He stated that he also fell and injured 
his back in 1970.  He complained that he was unable to walk 
more than a block continuously, unable to lift more than 25 
pounds, and unable to bend.  He complained of pain with 
motion of the lumbar spine during the examination, and range 
of motion was limited.  He had mild pain and tenderness over 
the low back area.  The report of the lumbosacral spine x-
rays were not included, but diagnoses were recurrent lumbar 
strain and degenerative joint disease of the lumbar spine and 
spondylosis (see x-ray report). 

An August 1998 rating decision, inter alia, denied direct and 
secondary service connection for a back condition, including 
arthritis, and denied a compensable disability rating for the 
appellant's post-operative pilonidal cyst.  In his 
substantive appeal, the appellant maintained that he was 
entitled to a compensable disability rating for the residuals 
of the pilonidal cyst because he had a scar that was 
disfiguring and tender.  He stated that he had injured his 
back during service in a fall in April or May 1967 and that 
he had received medical treatment at that time.  He also 
stated that the arthritis in his back was a secondary 
condition caused by the pilonidal cyst.

In January 1999, the appellant underwent a VA physical 
examination for the scar from the pilonidal cyst.  The scar 
was eight centimeters long and located over the tailbone, and 
he stated that it was sometimes tender when he sat for too 
long.  There was no tissue adherence, and the texture was 
normal.  There was no ulceration, areas of depression or 
elevation, or any underlying tissue loss.  There was no 
inflammation, and the color of the scar was normal.  The 
examiner indicated that the scar was well healed.

A January 1999 rating decision granted a 10 percent 
disability rating for the post-operative scar from the 
removal of the pilonidal cyst.


II.  Legal Analysis

A.  Claim for increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the appellant has complained of 
increased symptoms from the post-operative pilonidal cyst, 
such as tenderness of the scar.  He has therefore satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the appellant was provided appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  There is sufficient 
evidence of record to evaluate his service-connected post-
operative residuals of pilonidal cyst.  Therefore, the Board 
concludes that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The appellant is currently evaluated for the post-operative 
residuals of the pilonidal cyst as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 7804.  The most obvious 
residual from the in-service surgery for the pilonidal cyst 
is the resulting scar.  Under Diagnostic Codes 7800 through 
7805, scars are rated according to the location, type, 
characteristics, or, if none of the specific criteria apply, 
according to limitation of function of the affected part.

Under Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  The appellant has complained that 
the scar is painful and has been awarded a 10 percent 
disability rating based on his complaints.  He is already 
receiving the maximum evaluation under the applicable 
diagnostic criteria for a tender scar.

The appellant's scar was initially evaluated under Diagnostic 
Code 7805, which evaluates scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118 (1999).  
There is no medical evidence indicating that the appellant 
has any limitation of function of the tailbone area as a 
result of the surgery for the pilonidal cyst and/or the post-
operative scar.  Moreover, there are no diagnostic codes in 
the Schedule concerning limitation of function of the 
tailbone.  Therefore, there is no basis for a disability 
rating in excess of 10 percent under Diagnostic Code 7805.

The veteran has alleged that his scar is disfiguring.  
Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  A 30 percent disability rating under 
Diagnostic Code 7800 requires a severe, disfiguring scar in 
one of these locations.  Since the appellant's service-
connected scar is located on the tailbone, assignment of an 
increased disability rating under Diagnostic Code 7800 is not 
warranted.

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the appellant's scar resulted from surgery.  
Diagnostic Code 7803 provides a 10 percent disability rating 
for superficial scars that are poorly nourished with repeated 
ulceration.  Not only is there no medical evidence showing 
ulceration of the appellant's scar, but this diagnostic code 
would not provide a rating higher than 10 percent. 

The evidence simply does not show that the criteria for a 
disability rating in excess of 10 percent have been met.  
There is no reasonable doubt regarding the level of the 
appellant's disability that could be resolved in his favor.  
The medical evidence shows that the scar resulting from the 
pilonidal cyst surgery is well healed, without any 
ulceration, inflammation, depression, tissue loss, or 
adherence.  The medical evidence also does not show that he 
has any limitation of tailbone function as a result of the 
in-service surgery or the post-operative scar.  There is 
absolutely no evidence of impairment in earning capacity 
because of the scar.  Accordingly, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for the appellant's service-connected 
post-operative residuals of pilonidal cyst.  The Board has 
considered all other potentially applicable diagnostic codes, 
as discussed above, and the medical evidence does not show 
that any of the criteria for an increased disability rating 
have been met. 

B.  Claim for direct service connection for back condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis, 
including degenerative joint disease of the lumbar spine, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  

The appellant is not entitled to presumptive service 
connection for degenerative joint disease of the lumbar 
spine.  The appellant does not contend nor does the medical 
evidence show that degenerative changes in the lumbar spine 
were manifested in the year following his separation from 
service.  The medical evidence shows that he was first found 
to have degenerative disease of the lumbar spine 
approximately 25 years after his separation from active 
service.

The appellant currently has diagnoses of recurrent lumbar 
strain and degenerative joint disease of the lumbar spine.  
His service medical records do not show treatment for 
complaints of back problems, nor any evidence of incurrence 
of an injury.  The appellant maintains that he injured his 
back in a fall in 1967.  His statements are accepted as true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, the first two elements of a well-grounded 
claim have been satisfied.

However, the appellant has not satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current back disorders.  As 
indicated above, the appellant's service medical records 
showed no complaints of or treatment for a back condition.  
The first complaints of back problems shown in the post-
service medical evidence was in 1991, and the first diagnosis 
of a chronic back disorder was rendered in 1993.  There is no 
evidence showing that the appellant had any back-related 
symptomatology prior to 1991.  At no time has a medical 
professional indicated that the degenerative changes in the 
appellant's lumbar spine shown in 1993, approximately 25 
years after his separation from service, are in any manner 
related to his military service, including the alleged 
injury, or that they began during service.  Also, no medical 
professional has indicated that any other currently diagnosed 
back disorder (i.e., recurrent lumbar strain) is in any 
manner related to the appellant's military service, including 
the alleged injury, or that it began during service.

The only evidence linking the claimed back condition(s) to 
the appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that this claim is not well grounded.

C.  Claim for secondary service connection for back condition

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

As indicated above, the appellant has current back disorders, 
and he is service-connected for the post-operative residuals 
of a pilonidal cyst.  However, there is no medical evidence 
showing that a connection or relationship between the 
service-connected disability and any diagnosed back condition 
is plausible.  At no time has a medical professional 
indicated that the appellant's service-connected post-
operative residuals of a pilonidal cyst have in any manner 
caused or aggravated any current back condition.  As 
indicated above, the appellant is not competent to opine that 
such a relationship is possible.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that there is a 
plausible relationship between a diagnosed back disorder and 
the service-connected post-operative residuals of a pilonidal 
cyst, the appellant's claim for service connection on a 
secondary basis is not well grounded.  See Jones, 7 Vet. App. 
at 137.  

D.  Conclusion regarding service connection claims

For the reasons discussed above, the appellant's claims for 
direct and secondary service connection for a back condition, 
including arthritis, are not well grounded.  Until he 
establishes a well-grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him a medical examination at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground either of these 
claims.  The appellant has not alleged that any medical 
records exist that contain medical opinions associating the 
claimed back condition either with his period of military 
service or his service-connected pilonidal cyst.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claims for direct and 
secondary service connection for a back condition, including 
arthritis, are plausible, the claims must be denied as not 
well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to 
assist further in the development of these claims, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for scar, post-operative pilonidal cyst, is denied.

Entitlement to service connection for residuals of back 
injury, to include arthritis, is denied.


Entitlement to service connection for a back condition, to 
include arthritis, as secondary to service-connected post-
operative pilonidal cyst, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

